Citation Nr: 0202139	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  98-00 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for right wrist 
injury with sensory nerve damage; carpal tunnel syndrome, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an evaluation in excess of 10 percent for 
hiatal hernia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran served on active duty from February 1980 to July 
1980 and had subsequent periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating determination of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO).  In November 1999, the case was 
remanded for additional action.


FINDINGS OF FACT

1.  Residuals of a right wrist injury with carpal tunnel 
syndrome are currently manifested by minimal weakness of grip 
of the right hand in comparison to the left hand.  

2.  The veteran's hiatal hernia has not been shown to cause 
pyrosis, dysphagia, or regurgitation accompanied by 
substernal or arm or shoulder pain; considerable impairment 
of health has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a right wrist injury with sensory nerve 
damage; carpal tunnel syndrome, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  3.321(b)(1), 
4.124a, Diagnostic Code 8515 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for a hiatal hernia have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, 
Diagnostic Code 7346 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decisions, the 
SOC, and the SSOCs informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, this matter was remanded 
for additional development in November 1999 with the 
requested development being accomplished.  VA has met all 
VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).


Carpal Tunnel Syndrome

Service connection is currently in effect for carpal tunnel 
syndrome, which has been assigned a 30 percent disability 
evaluation under Diagnostic Code 8515.  

Carpal tunnel syndrome is "a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel, 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow."  Wilson v. 
Brown, 7 Vet. App. 542, 544 (1995) quoting Dorland's 
Illustrated Medical Dictionary (Dorland's) 1632 (27th ed. 
1988).

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. 
§ 4.123.  Peripheral neuralgia, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124.

Pertinent to the upper extremities, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8515, 8615, 8715 pertain to neurologic 
impairment of the median nerve.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2001), where 
there is complete paralysis of the median nerve with the 
major hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to palm; weakened wrist 
flexion; and pain with trophic disturbances; a 70 percent 
evaluation is warranted.  Incomplete, severe paralysis 
warrants assignment of a 50 percent evaluation; incomplete, 
moderate paralysis warrants assignment of a 30 percent 
rating; and incomplete mild paralysis warrants assignment of 
a 10 percent evaluation.  Diagnostic Code 8615 pertains to 
neuritis and Diagnostic Code 8715 to neuralgia.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. §  4.120 (2001).

Since he is right-hand dominant, his disorder is rated as 
impairment of the major upper extremity.  38 C.F.R. § 4.69 
(2001).

A review of the record demonstrates that the RO, in an April 
1995 rating determination, granted service connection and 
assigned a noncompensable disability evaluation for sensory 
nerve damage to the right hand.  

In July 1996, the veteran requested an increased evaluation 
for his right hand disorder.  The veteran submitted copies of 
additional treatment records at that time.  In a July 1996 
rating determination, the RO increased the veteran's 
disability evaluation from noncompensable to 10 percent 
disabling.  In November 1996, the veteran underwent carpal 
tunnel surgery on his right hand.  

In a December 1996 rating determination, the RO reclassified 
the veteran's disability as right wrist injury with sensory 
damage and carpal tunnel syndrome and increased his 
disability evaluation from 10 to 30 percent effective October 
18, 1995; assigned a temporary total disability evaluation 
from November 18, 1996, to January 1, 1997; and assigned a 30 
percent disability evaluation thereafter.

In March1997, the veteran requested that he be scheduled for 
an examination as his right hand disability needed to be 
reevaluated.  

At the time of an April 1997 VA examination, the veteran was 
noted to have had carpal tunnel syndrome release performed in 
October 1996.  The veteran was noted to have consistently 
complained of pain and edema in the right wrist and hand.  
Physical examination revealed that the veteran's right 
wrist/hand sensation was intact; however, the veteran's 
verbal responses were consistent with that of absent 
sensation.  There was no discrepancy with left hand 
sensation, which was graded intact.  As for edema, there was 
no difference in hand or digit circumferences as measured 
with goulic tape measure.  Right hand gross grip strength 
consistently measured 11 lbs., 8 lbs., and 5 lbs. X force.  
The left hand measured 90, 92 and 92 lbs. X force.  The 
veteran could not demonstrate the ability to oppose the right 
thumb to the right digits although motor components were good 
that required this movement.  There was very minimal scar 
tissue on the right wrist crossing on to the palm of the 
hand.  There was gross crossing onto the palm of the hand.  
Gross grips done simultaneously seemed to be stronger when 
the veteran squeezed the examiner's hand.  

It was the examiner's assessment that the veteran 
demonstrated poor right hand strength, absent sensation, and 
poor right hand coordination throughout the examination.  The 
examiner commented that the veteran gave less than 100 
percent effort throughout the course of the examination.  He 
further noted that during "B" gross hand grip strength 
testing, done by the veteran squeezing the examiner's hand, 
the veteran obviously squeezed more pounds than was indicated 
on the grip strength indicator.  Right hand gross grip 
strength averaged 24.6 lbs. on the right as compared to 72.6 
lbs. on the left.  The examiner noted that these findings 
indicated a stronger gross hand grip when compared to the 
other tests.  

An additional examination performed at that time revealed 
that the veteran reported having pain in his right wrist.  
Physical examination revealed a 4 centimeter scar at the 
volar right wrist going into the proximal palm.  There was no 
swelling or deformity.  Palmar and dorsiflexion were to 40 
degrees with pain on motion of the right wrist.  A diagnosis 
of postoperative right carpal tunnel syndrome without 
alleviation of pain was rendered.  

At the time of a May 1997 VA examination, the veteran 
reported that he had mild swelling of the dorsum of the right 
hand with constant pain, mostly in the mid third metacarpal 
bone area.  

Physical examination revealed soft tissue swelling of the 
right hand in the dorsal aspect and mild tenderness of the 
mid portion of the mid metacarpal bone.  There was a surgical 
scar from the carpal tunnel syndrome surgery in the palmar 
aspect of the midline, about two inches.  There was no 
deformity, angulation, false motion, shortening, or 
interarticular involvement.  Diagnoses of blunt injury to the 
right hand and persistent pain of the third metacarpal bone 
of the right hand were rendered.  

In September 1997, the veteran underwent NCV/EMG testing  At 
the time of the examination, the veteran reported swelling 
and pain in the dorsum aspect rather than paresthesia of the 
right hand.  The examiner noted that there was some swelling 
of the dorsum of the right wrist and hands.  He reported that 
the deep tendon reflexes were 2+ and symmetrical.  

Testing found that the right median nerve had normal sensory 
amplitude and normal distal latency.  The motor distal 
latency was also normal.  The right ulnar nerve sensory and 
motor nerve conduction studies were also within normal 
limits.  The EMG studies of the right upper extremity muscles 
showed no evidence of denervation and the right abductor 
pollicus brevis had complete interference pattern.  It was 
the examiner's impression that the veteran had no recurrent 
carpal tunnel syndrome.  

At the time of a July 1998 outpatient visit, the veteran was 
noted to be having pain and swelling in his right hand and 
right arm difficulties in extending and lifting heavy 
objects.  

In September 1998, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having pain in his right hand on an
on and off basis.  He noted that the pain appeared around 
three times per week and happened more when he tried to lift 
objects over 20 pounds (lbs.).  

Physical examination revealed no anatomical defects.  There 
was good approximation between the thumb and fingers and 
motion between the tips of the fingers and the transverse 
fold of the thumb was normal.  

The veteran was able to normally grasp objects.  There was 
good grip and no loss of strength.  Radial deviation was to 
20 degrees while ulnar deviation was to 45 degrees.  X-rays 
were negative.  A diagnosis of status post carpal tunnel 
release with normal function was rendered.  

At the time of an additional examination performed on the 
same day, the veteran noted a loss of movement in the hand 
and an inability to lift anything over 20 lbs.  Pain was 
noted to be an 8 on a 1/10 basis and was off and on.  The 
veteran indicated that physical therapy helped.  He reported 
that he used a wrist brace off and on.  

Physical examination revealed that the veteran was right-
handed.  There was no loss of movement.  No pain was 
reported.  The 4 centimeter scar was well healed.  Radial 
deviation was to 20 degrees while ulnar deviation was to 45 
degrees.  Dorsiflexion was to 70 degrees while palmar flexion 
was to 80 degrees.  A diagnosis of status post carpal tunnel 
release of the right hand with normal function of the wrist 
and a negative x-ray was rendered.  

At the time of an October 1998 VA examination, the veteran 
reported swelling of the wrist when using the right hand.  He 
also noted having difficulty using the right hand and making 
movements with it.  He further reported developing pain in 
the right upper extremity.  He gave a history of tingling and 
numbness in the right little, ring, and middle fingers.  He 
felt pain on the dorsum of the right and noted limited 
movement of the right upper extremity.  

While performing motor examination of the right hand, the 
veteran developed pain at the right wrist and in the right 
hand as well as the forearm.  He had some mild weakness in 
the finger flexors and extensors on the right side. The 
veteran was also unable to do opposition movement involving 
the thumb, little, and middle fingers.  Abduction and 
extension of the thumb was also mildly weak.  He also had 
mild weakness with supination and pronation of the right 
forearm.  Handgrip strength was mildly weak.  Biceps, 
brachioradialis, triceps, and deltoid strength were 5/5.  
Deep tendon reflexes were bilaterally symmetrical and normal.  
There was decreased pinprick in the right hand and forearm.  
Diagnoses of right upper extremity findings likely secondary 
to status post injury of the right wrist and status post 
right carpal tunnel release were rendered.  

At the time of a January 1999 outpatient visit, the veteran 
was noted to be complaining of right hand pain.  Upper 
extremity examination revealed 5/5 motor strength.  X-rays 
were negative.  

In February1999, the veteran underwent additional VA EMG/NCV 
testing.  Results from the testing revealed that the right 
median nerve had normal sensory amplitude with normal sensory 
distal latency and normal motor distal latency.  EMG studies 
of the right upper extremity and right paracervical muscles 
were also found to be normal.  

It was the examiner's impression that there was no evidence 
of recurrent carpal tunnel syndrome and no evidence of 
cervical radiculopathy.  

In July1999, the veteran was seen with complaints of constant 
pain in his shoulder, neck, and hand.  

At the time of a November 2000 outpatient visit, the veteran 
was noted to have a well-healed scar on the cubital surface 
of his right arm and a 1.5 centimeter scar on the ventral 
surface near his palm from the carpal tunnel release surgery.  
Both scars were well-healed.  

At the time of an April 2001 visit, the veteran reported 
having episodic pain in the right hand and wrist.  

The preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent.  

The medical evidence does not show that there is complete 
paralysis of the veteran's right median nerve.  His right 
hand is not inclined to the ulnar side, and his index and 
middle fingers are not more extended than normally.  He does 
not exhibit inability to make a fist and his index and middle 
fingers do not remain extended.  There is no indication that 
he has incomplete and defective pronation of the right hand.  
There is also no indication that he has any trophic 
disturbances.

The Board does note that there has been a significant 
difference in grip strength found at the time of several VA 
examinations and that the veteran has reported having pain in 
his wrist and hand on numerous occasions.  However, NCV/EMG 
studies performed in September 1997 and February 1999 
revealed normal findings.  There has also been no 
demonstration of weakness in the right upper extremity other 
than in the wrist/hand area.  Moreover, no more than mild 
weakness was noted with supination and pronation of the right 
forearm and with abduction and extension of the thumb at the 
time of the October 1998 VA examination.  In regard to the 
decrease in grip strength, the Board also notes that veteran 
was determined to have performed at less than 100 percent 
effort and his test results were inconsistent.  

While the Board is sympathetic to the beliefs and complaints 
of the veteran, the objective medical findings in the record 
are more probative and demonstrate no more than moderate 
incomplete paralysis of the median nerve.  The veteran is 
competent to assert that he is worse.  However, his 
assertions are unsupported by reliable evidence and are 
accorded little probative value.  The results of the electro-
diagnostic testing does not demonstrate any neuropathy and 
his test of grip strength was inaccurate due to less than 
full effort on his part.  Similarly, the lay assertions of 
decreased sensation were unsupported by more objective 
medical testing disclosing intact sensation.  The Board 
concludes that the most probative evidence establishes that 
he does not have more than moderate median nerve impairment.  
The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  The probative evidence, 
however, does not create a reasonable doubt regarding the 
severity of his right wrist disability with sensory nerve 
damage; carpal tunnel syndrome.  The medical evidence 
establishes that he does not have severe neuropathy.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a disability rating in 
excess of 30 percent for the veteran's right wrist disorder 
under Diagnostic Code 8515.

In reaching this decision, the Board also considered other 
applicable rating criteria.  However, the disability is 
limited to neurologic dysfunction and does not warrant 
consideration of other diagnostic codes.  Similarly, since 
the disorder is not based on limitation of motion, 
consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995) is 
not warranted. 

The United States Court of Appeals for Veterans Claims 
(Court) in Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), 
held that scars can be rated separately from injuries to the 
body because symptomatology relating to scars and to bodily 
injuries might not be overlapping or duplicative and thus not 
involve a matter of pyramiding.

A 10 percent evaluation is for assignment for superficial, 
poorly nourished scars with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A 10 percent evaluation is 
also for assignment for superficial scars that are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars are to be rated on the 
basis of the limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

There is no evidence that the veteran's wrist has a poorly 
nourished or ulcerated scar, one that is tender and painful 
on objective demonstration, or one that affects the function 
of his wrist, thumb or fingers.  At the time of a November 
2000 outpatient visit, the veteran was noted to have well-
healed scars on the cubital surface of his right arm and on 
the ventral surface near his palm.  Therefore, a separate 
rating for a right wrist scar is not for assignment.


Hiatal Hernia

Service connection is in effect for a hiatal hernia which has 
been assigned a 10 percent disability evaluation under 
Diagnostic Code 7346.

For a hiatal hernia, a 60 percent evaluation requires 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is warranted for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of a considerable impairment of 
health.  A 10 percent evaluation is warranted for two or more 
of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2001).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The Board concludes that the hiatal hernia has not 
significantly changed and a uniform rating is appropriate in 
this case.

A review of the record demonstrates that the veteran 
requested service connection for a digestive disability in 
April 1997.  

Outpatient treatment records obtained in conjunction with the 
veteran's claim demonstrate that he was seen with complaints 
of red blood with bowel movements in May 1996.  

At the time of a May 1997 VA examination, the veteran 
reported having a burning pain in his epigastrum after eating 
which lasted about 15 to 20 minutes for the past three or 
four weeks.  He reported that he was taking Gaviscon for 
this.  He also noted that he was on Pepcid.  He denied any 
hematemesis.  The veteran noted having occasional rectal 
bleeding.  He reported that he had vomited two to three times 
in the past week.  He also indicated that he had a normal 
appetite.

Physical examination revealed that the abdomen was soft and 
that there was no mass, tenderness, or hepatosplenomegaly.  
The veteran weighed 175 pounds, which was his maximum weight 
in the past year.  He was not anemic.  He was noted to have 
vomited two to three times in the past week. There was no 
recurrent hematemesis or melena.  However, the veteran had 
had two to three drops of bright rectal bleeding mixed with 
stool on occasion since February 1997.  The area of pain was 
noted to be in the umbilical and epigastric region.  The 
veteran reported having daily pain after eating food for the 
past three or four weeks.  An upper gastrointestinal (GI) 
revealed a small sliding hiatal hernia with minimal reflux.  
Diagnoses of small sliding hiatal hernia, possible 
duodenitis, and internal hemorrhoids were rendered.  

In a July 1997 rating determination, the RO granted service 
connection for a hiatal hernia and assigned a noncompensable 
disability evaluation, effective April 11, 1997.  

Outpatient treatment records received subsequent to the April 
1997 VA examination reveal that the veteran was seen in 
October 1997 with complaints relating to his hiatal hernia 
which had been recurring since April 1997.  The veteran had 
stomach pain, which happened mostly at night.

In November 1997, the veteran was seen with complaints of 
hiatal hernia agitation and changing stool colors.  A 
diagnosis of stomach pain was rendered at that time.

In a May 1998 rating determination, the RO increased the 
veteran's disability evaluation from noncompensable to 10 
percent disabling, effective April 11, 1997.  

On July 31, 1998, the veteran was brought to the hospital 
with epigastric pain.  He was placed on a diet and told to 
avoid dairy products.  He was discharged the same day with a 
diagnosis of abdominal pain.  An endoscopy performed at that 
time was normal.  

In September 1998, the veteran was again seen with complaints 
of epigastric pain.  

At the time of a March 2000 visit, the veteran was noted to 
have episodic rectal bleeding.  At the time of a November 
2000 outpatient visit, the veteran's abdomen was soft and 
there were bowel sounds present in all regions, with no 
organmegaly or masses.  At the time of an April 2001 visit, 
the veteran gave no history of nausea, vomiting, or diarrhea.  
There was no melena.  

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for a hiatal hernia..  While the veteran 
reported having epigastric distress after meals on a daily 
basis which lasted 15 to 20 minutes after eating for the past 
three or four weeks, and episodes of stomach and epigastric 
pain at the time of October 1997, November 1997,and September 
1998 outpatient visits, as well as at the time of a July 1998 
emergency hospital visit, there have been no complaints, 
reports, or evidence of dysphagia noted at any time.  
Moreover, there have been no reports of pyrosis.  While the 
veteran did note vomiting two to three times in the past week 
at the time of his May 1997 VA examination, there were no 
further reports of nausea or regurgitation.   In fact, the 
veteran gave a history of no nausea at the time of an April 
2001 outpatient visit.  Furthermore, the veteran has not 
reported having substernal arm or shoulder pain related to 
his hiatal hernia.  Considerable impairment of health has 
also not been demonstrated at any time as a result of the 
veteran's hiatal hernia.  At the time of his May 1997 VA 
examination, the veteran was noted to weigh 175 lbs. which 
was his maximum weight for the year up to that time.  The 
veteran also reported that he was in fair health at the time 
of his March 2000 visit, that he felt well without any 
significant complaints at the time of a November 2000 visit, 
and that he felt well without any significant complaints at 
the time of an April 2001outpatient visit.  

In regard to the complaints of rectal bleeding, the hiatal 
hernia rating criteria does not contemplate rectal bleeding.  
Furthermore, no professional has attributed the rectal 
bleeding to the hiatal hernia.  Therfore, the complaint of 
rectal bleeding is not material to the issue on appeal.  To 
the extent that an evaluation in excess of 10 percent is 
sought, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


Extraschedular Consideration

Turning to the issue of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary of Veterans Affairs shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  Further, to accord justice to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disabilities, which in 
this case are his service-connected right wrist injury with 
sensory nerve damage; carpal tunnel syndrome and hiatal 
hernia.  It has not been shown that the veteran has been 
recently hospitalized for either of these disorders.  It has 
also not been demonstrated that the veteran's service-
connected gastrointestinal disorder or right wrist injury 
with sensory nerve damage; carpal tunnel syndrome, interfere 
with his employment. 

The Board does not find any circumstances that could be 
considered exceptional or unusual such as to possibly warrant 
a different result in view of the veteran's work history, 
education and treatment for his service-connected disability 
as reflected in the record.  Fleshman v. Brown, 9 Vet. App. 
548, 552-53 (1996).  Accordingly, referral of the veteran's 
claim for consideration of an extraschedular rating is not 
warranted.



ORDER

An evaluation in excess of 10 percent for a hiatal hernia is 
denied.

An evaluation in excess of 30 percent for right wrist injury 
with sensory nerve damage; carpal tunnel syndrome, is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 

